

116 HR 2692 IH: Broadband Conduit Deployment Act of 2019
U.S. House of Representatives
2019-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2692IN THE HOUSE OF REPRESENTATIVESMay 14, 2019Ms. Eshoo (for herself and Mr. McKinley) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 23, United States Code, to provide for the inclusion of broadband conduit installation in certain highway construction projects, and for other purposes. 
1.Short titleThis Act may be cited as the Broadband Conduit Deployment Act of 2019. 2.Inclusion of broadband conduit installation in certain highway construction projects (a)In generalChapter 3 of title 23, United States Code, is amended by adding at the end the following: 
 
331.Inclusion of broadband conduit installation in certain highway construction projects 
(a)Requirement 
(1)In generalNot later than 90 days after the date of enactment of this section, the Secretary shall issue a notification and requirement to States that each State is required to evaluate the need for broadband conduit in accordance with this section as part of any covered highway construction project. (2)ConsultationThe evaluation shall be done in consultation with local and national telecommunications providers, including telecommunications service and equipment providers. 
(3)Results of evaluationIf the evaluation reveals an anticipated need in the next 15 years for broadband conduit beneath hard surfaces to be constructed by the project, the conduit shall be installed under the hard surfaces as part of the covered highway construction project. (4)Date of completionA State shall complete the evaluation described in paragraph (1) not later than 180 days after the date on which the Secretary issues the notification described in paragraph (1) to such State. 
(b)Installation requirementsIn carrying out subsection (a), the Secretary shall ensure with respect to a covered highway construction project that— (1)an appropriate number of broadband conduits, as determined by the Assistant Secretary of Commerce for Communications and Information, are installed along such highway to accommodate multiple broadband providers, with consideration given to the availability of existing conduits; 
(2)the size of each such conduit is consistent with industry best practices and is sufficient to accommodate potential demand, as determined by the Assistant Secretary of Commerce for Communications and Information; and (3)hand holes and manholes for fiber access and pulling with respect to each such conduit are placed at intervals consistent with industry best practices, as determined by the Assistant Secretary of Commerce for Communications and Information. 
(c)StandardsNot later than 90 days after the date of enactment of this section, the Secretary, in consultation with the Assistant Secretary of Commerce for Communications and Information, shall establish standards, consistent with applicable requirements in section 156 of this title, section 1.23, part 645, and part 710 of title 23, Code of Federal Regulations, and the Approved Utility Accommodation Manual, to carry out subsection (b) that consider— (1)the ability to accommodate broadband installation without impacting the safety, operations, and maintenance of the highway facility, its users, or others; 
(2)population density in the area of a covered highway construction project; (3)the type of highway involved in such project; and 
(4)existing broadband access in the area of such project. (d)Pull tapeNot later than 90 days after the date of enactment of this section, the Secretary shall ensure that each broadband conduit installed pursuant to this section includes a pull tape and is capable of supporting fiber optic cable placement techniques consistent with industry best practices, as determined by the Secretary. 
(e)Depth of installationThe Secretary shall ensure that each broadband conduit installed pursuant to this section is placed at a depth consistent with industry best practices, as determined by the Secretary, and that, in determining the depth of placement, consideration is given to the location of existing utilities and the cable separation requirements of State and local electrical codes. (f)AccessThe Secretary shall ensure that any requesting broadband provider has access to each broadband conduit installed pursuant to this section, on a competitively neutral and nondiscriminatory basis, for a charge not to exceed a cost-based rate. 
(g)Waiver authorityThe Secretary may waive the application of this section if the Secretary determines that the waiver is appropriate with respect to a covered highway construction project based upon— (1)a showing of undue burden; 
(2)a determination that the installation of broadband conduit beneath hard surfaces to be constructed as part of a covered highway construction project is not necessary based on the availability of existing broadband infrastructure; (3)a cost-benefit analysis; or 
(4)the consideration of other relevant factors. (h)Coordination with FCCIn carrying out this section, the Secretary and the Assistant Secretary of Commerce for Communications and Information shall coordinate with the Federal Communications Commission, including in making determinations with respect to an appropriate number of broadband conduits under subsection (b)(1), potential demand under subsection (b)(2), and existing broadband access under subsection (c). 
(i)Publication of conduit availabilityNot later than 1 year after the date of enactment of this section, the Secretary shall provide information to the Federal Communications Commission and the Assistant Secretary of Commerce for Communications and Information for inclusion within the National Broadband Map. (j)DefinitionsIn this section, the following definitions apply: 
(1)BroadbandThe term broadband means an Internet Protocol-based transmission service that enables users to send and receive voice, video, data, graphics, or a combination thereof. (2)Broadband conduitThe term broadband conduit means a conduit for fiber optic cables that support broadband or, where appropriate, wireless facilities for broadband service. 
(3)Covered highway construction projectThe term covered highway construction project means a project to construct a new highway or to construct an additional lane or paved shoulder for an existing highway that is commenced after the date of enactment of this section and that receives funding under this title. (4)Hard surfacesThe term hard surfaces means asphalt and concrete pavement, curb and gutter, and sidewalk.. 
(b)Clerical amendmentThe analysis for chapter 3 of title 23, United States Code, is amended by adding at the end the following:   331. Inclusion of broadband conduit installation in certain highway construction projects. . 